ATTACHMENT TO NOTICE OF ALLOWANCE
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
1)	A request for continued examination under 37 C.F.R 1.114, including the fee set forth in 37 C.F.R 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 C.F.R 1.114, and the fee set forth in 37 C.F.R 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 C.F.R 1.114. Applicants’ submission filed on 10/29/19 has been entered. 
Applicants’ Response
2)	Acknowledgment is made of Applicants’ reply filed 03/28/21 in response to the final Office Action mailed 10/30/20.
Examiner’s Amendment
3)	An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to Applicants, an amendment may be filed as provided by 37 C.F.R 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. The authorization to prepare this Examiner’s amendment was provided by Applicants’ representative Ms. Whitney C. Fields. See the attached Interview Summary. 
	(A)	Claims 1-10, 13 and 16 are canceled. 
	(B)	New claims 17 and 18 as set forth below are added:
--Claim 17  (New). A method of diagnosing latently infected Mycobacterium tuberculosis (LTBI) in a human subject, said method comprising:
	(i)  culturing isolated peripheral blood mononuclear cells (PBMC) or a blood sample from the subject with a composition, wherein the composition comprises peptide 1 consisting of SEQ ID NO: 25, peptide 2 consisting of SEQ ID NO: 26, and peptide 5 consisting of SEQ ID NO: 29; and/or peptide 12 consisting of SEQ ID NO: 3, peptide 23 consisting of SEQ ID NO: 17, and peptide 24 consisting of SEQ ID NO: 5; and
	(ii)  measuring the level of expression of IFN-gamma of said cultured PBMC or said cultured blood sample; and
	(iii)  diagnosing the LTBI in said human subject when the level of the IFN-gamma in said human subject is higher compared to the level of IFN-gamma in healthy human subjects and human patients with active tuberculosis.
--Claim 18  (New).  A method of discriminating a human subject with LTBI from a healthy human subject and from a human patient with active tuberculosis comprising:
	(i)  culturing isolated peripheral blood mononuclear cells (PBMC) or a blood sample from the subject with a composition, wherein the composition comprises peptide 1 consisting of SEQ ID NO: 25, peptide 2 consisting of SEQ ID NO: 26, and peptide 5 consisting of SEQ ID NO: 29; and/or peptide 12 consisting of SEQ ID NO: 3, peptide 23 consisting of SEQ ID NO: 17, and peptide 24 consisting of SEQ ID NO: 5, wherein the composition further comprises CFP-10 antigen and/or ESAT antigen of Mycobacterium tuberculosis;
	(ii)  measuring the level of expression of IFN-gamma of said cultured PBMC or said cultured blood sample; and
	wherein a higher level of the IFN-gamma in said human subject compared to the level of IFN-gamma in the healthy human subject and in the human patient with active tuberculosis discriminates the human subject with LTBI from the healthy human subject and the human patient with active tuberculosis.--
	(C)	In line 7 of page 3 and lines 16 and 22 of page 10 of the as-filed specification, the limitation ‘http’ is replaced with the limitation --hypertext transfer protocol--.
Status of Claims
4)	Claims 1-10, 13 and 16 are pending. 
	Claims 1-10, 13 and 16 are canceled via this Examiner’s amendment. 
	New claims 17 and 18 have been added via this Examiner’s amendment.
	The examination and search have been extended to the previously non-elected trivalent peptide combinations species of SEQ ID NOs: 3, 5 and 17; and the hexavalent peptide combination species of SEQ ID NOs: 25, 26, 29, 3, 5 and 17.
	Claims 17 and 18 are pending and under examination.
Declaration under 37 C.F.R 1.132
5)	Acknowledgment is made of Applicants’ submission of declarations by Juan Iovanna under 37 C.F.R 1.132, which have been fully considered. The Iovanna declaration filed 04/28/2022 provides data showing that a three-peptide combination pool of peptides 1 (SEQ ID NO: 25), peptide 2 (SEQ ID NO: 26), and peptide 5 (SEQ ID NO: 29) induced high IFN-gamma levels and significantly discriminated LTBI individuals from tuberculosis patients and healthy controls.  The Iovanna declaration filed 02/04/2019 provides data on the IFN-gamma level expression measured by ELISA on whole blood from healthy donors, TB patients, and LTBI individuals cultured with Pool IM2, i.e., peptides 1, 2 and 5, and Pool IM3, i.e., peptides 12, 23 and 24. Figure 1 depicted on page 2 shows the mean + SEM. The declaration further provides data via Figure 2 showing that the fusion protein of CFP10 and ESAT6 antigens, when used to stimulate whole blood, differentiated Mtb infected from uninfected individuals. Figure 3 therein shows that IM2 allowed discriminating healthy donors from LTBI individuals. 
Objection(s) Withdrawn
6)	The objection to the specification made in paragraph 5 of the Office Action mailed 10/30/21 is withdrawn upon further consideration. Applicants in essence assert that claims 3 and 10 recite three peptides that are fragments of Mycobacterium tuberculosis antigen Rv2626c of SEQ ID NO: 1, and page 3, line 27 to page 4, line 29 indicates that said at least two or three peptides, preferably said at least three peptides, can for example be chosen among: ... peptide 1 of SEQ ID NO: 25 ..... peptide 2 of SEQ ID NO: 26 …. peptide 5 of SEQ ID NO: 29. Applicants submit that that section of the specification lists all of the sequences among which the specific combination of three peptides may be selected which includes SEQ ID Nos 25, 26, and 29. 
Rejection(s) Withdrawn             
7)	The rejection of claims 10 and 13 made in paragraph 9 of the Office Action mailed 10/30/21 under 35 U.S.C § 112(a) as containing new matter is withdrawn upon further consideration. At pages 7-9 of their Remarks filed 04/28/21, Applicants in essence assert that claims 3 and 10 recite three peptides that are fragments of Mycobacterium tuberculosis antigen Rv2626c of SEQ ID NO: 1, and page 3, line 27 to page 4, line 29 indicates that said at least two or three peptides, preferably said at least three peptides, can for example be chosen among: ... peptide 1 of SEQ ID NO: 25 ..... peptide 2 of SEQ ID NO: 26 …. peptide 5 of SEQ ID NO: 29. Applicants submit that that section of the specification lists all of the sequences among which the specific combination of three peptides may be selected which includes SEQ ID Nos 25, 26, and 29. 
8)	The rejection of claims 10 and 13 made in paragraph 10 of the Office Action mailed 10/30/21 under 35 U.S.C § 112(a) as containing inadequate written description is withdrawn in light of upon further consideration in light of Applicants’ arguments and the data provides in the Iovanna declarations. At pages 9-10 of their Remarks filed 04/28/21, Applicants refer to Example 2 and the Iovanna declarations and state that those data show that any combination of three peptides according to the invention are effective.  
Reasons for Allowance
9)	Instant claims satisfy the provisions of 35 U.S.C § 112 and are free of prior art. With regard to subject matter eligibility, instant claims require culturing isolated PBMC or a blood sample from a subject and measuring IFN-gamma level, using a combination of specific and unconventional reagents, i.e., peptide 1 (SEQ ID NO: 25) + peptide 2 (SEQ ID NO: 26) + peptide 5 (SEQ ID NO: 29) and/or SEQ ID NOs: 3, 17 and 5. Prior to Applicants’ invention and at the time the application was filed, said specific combination of SEQ ID NOs: 25, 26 and 29 and/or SEQ ID NOs: 3, 17 and 5 was not routinely or conventionally used in culturing with PBMC or a blood sample isolated from a subject followed by measuring the level of expression of IFN-gamma therefrom. The recitation in the claims of culturing with the specific combination of SEQ ID NOs: 25, 26 and 29, and/or SEQ ID NOs: 3, 17 and 5 and measuring the level of expression of IFN-gamma therefrom is an unconventional step that is more than a mere instruction to “apply” the correlation and critical thinking step (the exception) using well-understood, routine or conventional techniques in the field. The use in the claimed methods of the specific combination of SEQ ID NOs: 25, 26 and 29 and/or SEQ ID NOs: 3, 17 and 5 yields claims, which as a whole, amount to significantly more than the exception itself (Step 2B: YES). Therefore, the claims are eligible. 
Conclusion
10)	Claims 17 and 18, now renumbered as claims 1 and 2 respectively, are allowed. The claims are supported by the canceled and original claims and throughout the specification including Examples, Figures and Tables. 
	Pursuant to the procedures set forth in MPEP 821.04(a), claims directed to the non-elected trivalent peptide combination species of SEQ ID NOs: 3, 5 and 17; and the hexavalent peptide combination species of SEQ ID NOs: 25, 26, 29, 3, 5 and 17 have been fully examined, and the election requirement for these species as set forth in the Office Action mailed 08/10/18 is hereby withdrawn. In view of this withdrawal as to the rejoined species, Applicants are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction or species election requirement is withdrawn, the provisions of 35 U.S.C 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-132 (CCPA 1971). See also MPEP § 804.01. 
Correspondence
11)	Papers related to this application may be submitted to Group 1600, AU 1645 by facsimile transmission.  Papers should be transmitted via the PTO Central Fax number, (571) 273-8300, which receives transmissions 24 hours a day and 7 days a week. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
12)	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to S. Devi, Ph.D., whose telephone number is (571) 272-0854. A message may be left on the Examiner’s voice mail system.  The Examiner is on a flexible work schedule, however she can normally be reached Monday to Friday from 7.00 a.m. to 4.00 p.m. (EST).  If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's Supervisor Gary Nickol, can be reached on (571) 272-0835.
13)	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.Mov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in USA or CANADA) or 571-272-1000.


/SARVAMANGALA DEVI/
S. Devi, Ph.D.
Primary Examiner, Art Unit 1645                                                                                                                                                                                                        


May, 2022